                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


JEFF DiFIORE,                                      )   CASE NO. 1:19-CV-02446
                                                   )
                 Plaintiff,                        )   JUDGE SOLOMON OLIVER, JR.
                                                   )
         -vs-                                      )   DEFENDANTS’ JOINT UNOPPOSED
                                                   )   MOTION FOR EXTENSION OF TIME
CITY OF LYNDHURST, OHIO, et al.,                   )
                                                   )
                 Defendants.                       )


         Pursuant to Fed. R. Civ. P. 6(b)(1), for good cause shown and in the interests of justice,

Defendants City of Lyndhurst, Ohio, Patrick Ward, in his official and individual capacities, and

John Maichle, in his official and individual capacities (collectively, “Lyndhurst Defendants”), by

and through their undersigned attorneys, respectfully request that the Court enter an order setting

Monday, December 23, 2019, as the deadline for them to move, answer, plead, or otherwise

respond to the Complaint filed by Plaintiff Jeff DiFiore.

         The Lyndhurst Defendants have neither sought nor been granted any other extensions of

time in connection with responding to the Complaint. Despite the exercise of due diligence,

undersigned counsel only learned late yesterday (based on Plaintiff’s filing of service returns on

Friday, November 22, 2019) that the summonses apparently had been delivered by certified mail

on or about October 31, 2019.

         This request is not interposed for purposes of delay, but to allow the Lyndhurst

Defendants and their newly-retained undersigned counsel to complete their review of the

allegations made in Plaintiff’s Complaint and to formulate a proper response.




{03019866 - 1}
         Counsel for Plaintiff was consulted with regard to the relief requested in this motion, and

indicated he had no objection thereto

         WHEREFORE, for good cause shown and in the interests of justice, the Lyndhurst

Defendants respectfully move for an extension of time, to and including Monday, December 23,

2019, in which to move, answer, plead, or otherwise respond to Plaintiff’s Complaint.

                                      Respectfully submitted,


 /s/ Kenneth D. Myers (with consent)               /s/ Darrell A. Clay
 Kenneth D. Myers (Reg. No. 0053655)               Craig A. Marvinney (Reg. No. 0004951)
        Email: kdmy@aol.com                                Email: cmarvinney@walterhav.com
 6100 Oak Tree Boulevard, Suite 200                        Direct Dial: 216.928.2889
 Cleveland, OH 44131                               Darrell A. Clay (Reg. No. 0067598)
 216.241.3900 / Fax 440.498.8239                           Email: dclay@walterhav.com
                                                           Direct Dial: 216.928.2896
 Attorney for Plaintiff
                                                   WALTER & HAVERFIELD LLP
                                                   The Tower at Erieview
                                                   1301 E. Ninth Street, Suite 3500
                                                   Cleveland, OH 44114-1821
                                                   216.781.1212 / Fax: 216.575.0911

                                                   Attorneys for the Lyndhurst Defendants


                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of November, 2019, a copy of the foregoing was
served electronically on all parties by operation of the Court’s electronic filing system. Parties
may access this filing through the Court’s system.


                                                      /s/ Darrell A. Clay
                                                      One of the Attorneys for the Lyndhurst
                                                      Defendants




{03019866 - 1}
